Name: 95/228/EC: Commission Decision of 20 June 1995 authorizing the Member States for a limited period to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for factory processing for human consumption, originating in Saudi Arabia
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  Asia and Oceania;  trade;  plant product;  tariff policy
 Date Published: 1995-07-04

 Avis juridique important|31995D022895/228/EC: Commission Decision of 20 June 1995 authorizing the Member States for a limited period to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for factory processing for human consumption, originating in Saudi Arabia Official Journal L 153 , 04/07/1995 P. 0029 - 0032COMMISSION DECISION of 20 June 1995 authorizing the Member States for a limited period to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for factory processing for human consumption, originating in Saudi Arabia (95/228/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/4/EC (2), and in particular Article 14 (1) thereof, Having regard to the request made by the United Kingdom, Whereas, under the provisions of Directive 77/93/EEC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in Saudi Arabia may, in principle, not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas it appears that unfavourable climatic conditions have adversely influenced the production of the potato crop in the European Community in 1994; whereas, as a consequence, a shortage in potato supply has occurred, particularly in respect of large size potatoes for factory processing for human consumption; Whereas, therefore, the United Kingdom wishes to import such potatoes for a limited period, under technical conditions which are not fully in line with those laid down in the said Directive; whereas, for this limited period, it is nevertheless possible to obviate the risk of spreading organisms by the application of certain special technical conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 12 of Annex III and from Article 5 (1) and the third indent of point (a) of Article 12 (1) of that Directive as regards the requirements referred to in Part A, Section I, point 25.2 of Annex IV, for potatoes for factory processing for human consumption, originating in Saudi Arabia. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for factory processing for human consumption; (b) they shall have been grown in the Hail area situated in the north-west of Saudi Arabia; (c) they shall measure not less than 50 mm; (d) they shall have been found free, in growing season inspections and in tests on soil and crop samples, as appropriate, from the harmful organisms, Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Clavibacter michiganensis Smith (Davis) et al ssp. sepedonicus (Spieckermann et Kotthof) Davis et al., Pseudomonas solanacearum (Smith) Smith, Potato spindle tuber viroid, potato stolbur mycoplasm, and Synchytrium endobioticum (Schilbersky) Percival; (e) they shall belong to varieties the seed potatoes of which were imported into Saudi Arabia only from Member States; (f) they shall have been grown directly from seed potatoes certified in one of the Member States and supplied to Saudi Arabia; (g) they shall have been grown on land which has never grown potatoes previously and on which the irrigation water is taken from deep wells; (h) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes; (i) they shall have been held in newly erected store-houses where potatoes have never been stored before; (j) they shall be free from soil, and free from leaves and other plant debris; (k) they shall be packed in new bags: an official label shall be applied to each bag bearing the information specified in the Annex; (l) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive, with the assistance of the experts referred to in Article 19 (a) thereof, under the procedure laid down therein; (m) the potatoes shall be introduced through points of entry designated by the importing Member State; (n) prior to introduction into a Member State, the importer shall notify each introduction sufficiently in advance to the said responsible official bodies in the Member State concerned, indicating: - the type of material, - the quantity, - the declared date of import and the point of entry, - the premises referred to in (o). He shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (s); (o) the potatoes shall be processed for human consumption only at factory processing premises which have been authorized and registered by the said responsible official bodies, in accordance with the conditions laid down in (p); (p) the authorization of factory processing premises referred to in (o) shall be granted on the assurance that the waste resulting from the processing of the potatoes imported pursuant to this Decision, will be disposed of in accordance with the provisions mentioned in (r) and on the assurance that the potatoes of each consignment shall be processed in either a single continuous run or, if processed with potatoes from other sources the waste from these potatoes shall also be disposed of according to the provisions mentioned in (r). The potatoes shall be processed as soon as possible after importation and in all cases within two months of importation; (q) the potatoes shall be transported from the point of entry in sealed containers by direct and immediate delivery under the control of the said responsible bodies to one of the factory processing premises referred to in (o); if the point of entry and the premises referred to in (o) are situated in different Member States there shall be appropriate communication between the responsible official bodies concerned to ensure that transport of the potatoes is under official control at all times; (r) the waste resulting from the processing of the potatoes imported pursuant to this Decision shall be disposed of in accordance with the following provisions such that the risk of spreading harmful organisms is obviated: - potato processing waste (including rejected potatoes and peelings) and any other solid waste associated with the potatoes shall be disposed by either: - deep burial at an officially approved disposal site at which there is no risk of seepage to agricultural land or contact with water sources which could be used for irrigation of agricultural land. The waste shall be conveyed directly to the approved site under containment conditions such that there is no risk of loss of the waste, or - incineration; - liquid processing waste: prior to disposal, liquid waste containing suspended solids shall be subjected to filtration or settlement processes to remove such solids. These solids shall be disposed of as set out in the first indent. The liquid waste shall then be either: - heated to 80 °C during at least 60 minutes, or acidified to pH 1, prior to disposal, or - discharged into estuarine or tidal waters, or - otherwise disposed of subject to official approval and under official control such that there is no risk that the waste could come into contact with agricultural land. The details thereof shall be notified to the other Member States and to the Commission; (s) all storage areas, equipment, packaging and vehicles which have come into contact with the imported potatoes or with soil associated with the potatoes shall be cleansed and disinfected after use and prior to further use using appropriate disinfectants or, where appropriate, disposed of as set out in the first indent of point (r); (t) the said responsible official bodies shall monitor the waste disposal and disinfection procedures at the authorized factory processing premises and elsewhere, as appropriate, during processing of the imported potatoes and during the period after completion of the processing whilst disposal of waste continues, to ensure compliance with the detailed rules laid down in (r) and (s); monitoring shall be carried out with the assistance of the experts referred to in Article 19 (a) of Directive 77/93/EEC. Article 2 Member States shall inform the Commission and the other Member States of any use made of the authorization granted in Article 1. They shall provide the Commission and the other Member States, before 1 September 1995, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official monitoring referred to in point (t) of Article 1 (2); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 3 1. The authorization granted in Article 1 shall apply in the period between 1 June 1995 and 15 July 1995. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Member States. Done at Brussels, 20 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX INFORMATION REQUIRED ON THE LABEL (referred to in Article 1 (2) (k)) 1. Name of the authority issuing the label 2. Name of the exporters' organization 3. Indication 'potatoes for factory processing for human consumption` 4. Size 5. Declared net weight 6. Indication 'In accordance with EC requirements 1995` 7. Area of production